                                  Case 9:20-cv-00186-RC-ZJH Document 4 Filed 08/28/20 Page 1 of 1 PageID #: 16




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELVIS WAYNE JONES, TDCJ #00536937,                 Case No. 20-cv-05698-SK (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     TDCJ-ID INSPECTOR'S OFFICERS, et al.,
                                  11                    Defendant(s).

                                  12          Plaintiff, a Texas state prisoner incarcerated at the Texas Department of Criminal Justice
Northern District of California
 United States District Court




                                  13   (TDCJ) Polunsky Unit in Livingston, Texas, has filed a pro se civil complaint against “TDCJ-ID

                                  14   Inspector’s Officers,” “Texas Comptrollers Public Account Officers,” and “Polk County

                                  15   Community Justice Association Division” alleging “spy-forced money extortion” and other

                                  16   wrongdoing inside and outside TDCJ Polunsky Unit. Compl. (ECF No. 1) at 1.

                                  17          A substantial part of the events or omissions giving rise to the claim(s) occurred, and at

                                  18   least one of the defendants named resides, in Polk County, Texas, which lies within the venue of

                                  19   the Eastern District of Texas, Lufkin Division. See 28 U.S.C. § 124(c)(6). Venue therefore

                                  20   properly lies in the Eastern District of Texas, Lufkin Division. See id. § 1391(b).

                                  21          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  22   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District

                                  23   of Texas, Lufkin Division.

                                  24          The clerk shall transfer this matter forthwith.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 28, 2020

                                  27                                                    ______________________________________
                                                                                        SALLIE KIM
                                  28                                                    United States Magistrate Judge
